     Case 3:18-cv-03126-L Document 15 Filed 07/01/20            Page 1 of 6 PageID 78



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

U.S. BANK NATIONALASSOCIATION,                 §
AS TRUSTEE UNDER                               §
SECURITIZATION SERVICING                       §
AGREEMENT DATED AS OF JULY 1,                  §
2005 STRUCTURED ASSET                          §
SECURITIES CORPORATION,                        §
STRUCTURED ASSET INVESTMENT                    §
LOAN TRUST MORTGAGES PASS-                     §
THROUGH CERTIFICATES, SERIES                   §
2005-HE1,                                      §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §         Civil Action No. 3:18-cv-3126-L
                                               §
ARTURO A. MONDRAGON and CELIA                  §
MONDRAGON,                                     §
                                               §
        Defendants.                            §

                        MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiff U.S. Bank National Association, as Trustee Under

Securitization Servicing Agreement Dated as of July 1, 2005 Structured Asset Securities

Corporation, Structured Asset Investment Loan Trust Mortgages Pass-Through Certificates, Series

2005-HE1’s (“Plaintiff” or “U.S. Bank”) Motion for Default Judgment Against Defendants Arturo

A. Mondragon and Celia Mondragon (“Motion”) (Doc. 13), filed January 8, 2020. After careful

consideration of the Motion, record, and applicable law, the court denies without prejudice

Plaintiff’s Motion for Default Judgment (Doc. 13).

I.     Background

       On November 27, 2018, Plaintiff filed its Original Complaint (“Complaint”) (Doc. 1) in

this action against Defendants Arturo A. Mondragon and Celia Mondragon (“Defendants” or the



Memorandum Opinion and Order – Page 1
      Case 3:18-cv-03126-L Document 15 Filed 07/01/20                 Page 2 of 6 PageID 79



“Mondragons”), seeking a judgment and foreclosure pursuant to the Deed of Trust’s power-of-sale

provision and the Texas Property Code or, alternatively, by judicial foreclosure. Plaintiff’s request

for foreclosure arises out of a Note executed on December 3, 2004, between Defendants and

Olympus Mortgage Company (“Olympus”) in the principal amount of $104,400 (“Note”), which

is attached to real property located at 1403 Heather Run Drive, Duncanville, Texas, 75137, and is

legally described as follows:

        LOT 13, BLOCK C OF WILLOW RUN, PHASE 1, AN ADDITION TO THE
        CITY OF DUNCANVILLE, DALLAS COUNTY, TEXAS, ACCORDING TO
        MAP RECORDED IN VOLUME 82009, PAGE 94, MAP/PLAT RECORDS,
        DALLAS COUNTY, TEXAS (the “Property”).

Pl.’s Original Compl. ¶ 4. In conjunction with the Note, the Mondragons executed a Deed of Trust

(“Deed”), and together with the Note (“Loan Agreement”), granting Olympus, its successors, and

assigns, a security interest in the Property. The Deed was recorded in the Dallas County, Texas

property records on December 14, 2004, under instrument number 20043171767. Plaintiff asserts

that it is the current holder of the Note and beneficiary of the Deed.

        According to U.S. Bank, Defendants failed to make payments under the Loan Agreement

and currently owe for the June 1, 2017 payment and all subsequent monthly payments. Plaintiff

contends that it provided Defendants notices of default and requests to cure via mail in accordance

with the Loan Agreement and the Texas Property Code. Pl.’s Original Compl. ¶ 14. At the date of

this opinion, Defendants have not cured the default, and, accordingly, Plaintiff seeks to foreclose

on the Property.

II.     Legal Standard – Motion for Default Judgment

        A party is entitled to entry of a default by the clerk of the court if the opposing party fails

to plead or otherwise defend as required by law. Fed. R. Civ. P. 55(a). Under Rule 55(a), a default

must be entered before the court may enter a default judgment. Id.; New York Life Ins. Co. v.


Memorandum Opinion and Order – Page 2
    Case 3:18-cv-03126-L Document 15 Filed 07/01/20                        Page 3 of 6 PageID 80



Brown, 84 F.3d 137, 141 (5th Cir. 1996). The clerk of court has entered a default against the

Mondragons, and U.S. Bank now requests that the court enter a final default judgment against

them.

        Defendants were served on December 22, 2018. Accordingly, Defendants were required to

answer or otherwise respond on or before January 14, 2019. * Fed. R. Civ. P. 12(a)(1)(A)(i). To

date, Defendants have not responded to or otherwise defended against the Complaint. By failing

to answer or otherwise respond to the Complaint, Defendants have admitted the well-pleaded

allegations of the Complaint and are precluded from contesting the established facts on

appeal. See Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).

Stated differently, a “defendant is not held to admit facts that are not well-pleaded or to admit

conclusions of law.” Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 496 (5th Cir.

2015) (citation omitted). Accordingly, a defendant may not contest the “sufficiency of the

evidence” on appeal but “is entitled to contest the sufficiency of the complaint and its allegations

to support the judgment.” Id.

        Additionally, a party “is not entitled to a default judgment as a matter of right, even whe[n]

the [opposing party] is technically in default.” Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996).

A district court “has the discretion to decline to enter a default judgment.” Lindsey v. Prive Corp.,

161 F.3d 886, 893 (5th Cir. 1998). In determining whether entry of a default judgment is warranted

in a particular matter, the court may consider: “whether material issues of fact are at issue, whether

there has been substantial prejudice, whether the grounds for default are clearly established,

whether the default was caused by a good faith mistake or excusable neglect, the harshness of a



*
 Defendants were served on December 22, 2018, and, thus, their time to answer or otherwise respond was January
12, 2019, which was a Saturday. Accordingly, Defendants’ answer or response was due on the following Monday,
January 14, 2019. Fed. R. Civ. P. 6(a)(1)(C).

Memorandum Opinion and Order – Page 3
       Case 3:18-cv-03126-L Document 15 Filed 07/01/20                 Page 4 of 6 PageID 81



default judgment, and whether the court would think itself obliged to set aside the default on the

defendant’s motion.” Id.

III.     Analysis

         Plaintiff seeks to foreclose on the Property because of Defendants’ default and failure to

cure. Home equity loans in Texas must be foreclosed judicially. See TEX. CONST., art. XVI, §

50(a)(6)(D); Tex. R. Civ. P. 735.1. Accordingly, Plaintiff requests a judgment against Defendants

authorizing it to enforce the power-of-sale provision in the Loan Agreement pursuant to Texas

Property Code Ann. § 51.002 and the Loan Agreement, or alternatively through judicial

foreclosure. Texas Rule of Civil Procedure 736 sets forth the elements required for initiating a

foreclosure proceeding. To initiate such a proceeding, Plaintiff must demonstrate that: “(1) a debt

exists; (2) the debt is secured by a lien created under Art. 16, § 50(a)(6) of the Texas Constitution;

(3) [Defendants are] in default under the note and security instrument; and (4) [Defendants]

received notice of default and acceleration.” Huston v. U.S. Bank Nat’l Ass’n, 988 F. Supp. 2d 732,

740 (S.D. Tex. 2013), aff’d, 583 F. App’x 306 (5th Cir. 2014).

         Based on the record, Plaintiff has presented evidence establishing that a debt secured by

the Property exists; that Defendants are obligated to pay the debt secured by the Property; and that

Defendants defaulted under the Loan Agreement. Plaintiff, however, has failed to properly allege

or set forth sufficient facts that it has the authority to foreclose on the Property and that service of

notice was complete pursuant to Section 51.002(e) of the Texas Property Code. Plaintiff contends

that it “is the current holder of the Note and beneficiary of the Deed of Trust” as defined by Texas

Property Code § 51.0001(4). Pl.’s Original Compl. ¶ 13. Under Texas law, a “holder” is defined

as “the person in possession of a negotiable instrument that is payable either to bearer or to an

identified person that is the person in possession.” SGK Prop., LLC. v. U.S. Bank Nat’l Assoc., 881



Memorandum Opinion and Order – Page 4
      Case 3:18-cv-03126-L Document 15 Filed 07/01/20                 Page 5 of 6 PageID 82



F.3d 933, 941 (5th Cir. 2018) (quoting Tex. Bus. & Comm. Code § 1.201(b)(21)(A)) (internal

quotations omitted). “A person can become a holder of an instrument when the instrument is issued

to that person; or he can become a holder by negotiation.” Id. (internal quotation marks and

citations omitted). Aside from Plaintiff’s conclusory statements that it falls into both categories, it

provides no specific allegations in support of this assertion. Thus, the court is unable to ascertain

under what authority Plaintiff is entitled to foreclose on the property.

        U.S. Bank also states that it provided notice of default via mail to the Mondragons pursuant

to the Texas Property Code. Pl.’s Original Compl. ¶ 14. Plaintiff asserts that it sent Notice of

Acceleration to the Defendants via mail. Id. Plaintiff, however, has failed to provide specific

allegations or facts in support of these assertions. Under Section 51.002(e) of the Texas Property

Code, “[s]ervice of notice under this section by certified mail is complete when the notice is

deposited in the United States mail, postage prepaid and addressed to the debtor at the debtor’s

last known address.” Additionally, an affidavit from “a person knowledgeable of the facts to the

effect that service was completed is prima facie evidence of service.” Tex. Prop. Code Ann. §

51.002(e). Plaintiff provides no evidence, through affidavit or otherwise, that service was actually

completed through any of these required methods. Thus, the court concludes that Plaintiff has

failed to demonstrate it is entitled to foreclosure on default judgment. The court, therefore, will

deny without prejudice Plaintiff’s Motion for Default Judgment.

IV.     Conclusion

        For these reasons, the court concludes that U.S. Bank has failed to specifically allege it has

the requisite authority to foreclose on the property or that service was completed through any of

the required methods. The court, therefore, determines that Plaintiff has not met the elements of




Memorandum Opinion and Order – Page 5
    Case 3:18-cv-03126-L Document 15 Filed 07/01/20                  Page 6 of 6 PageID 83



judicial foreclosure and is not entitled to a default judgment. Accordingly, Plaintiff’s Motion for

Default Judgment (Doc. 13) is denied without prejudice.

       In filing future motions for default judgment in foreclosure cases, the court advises

Plaintiff’s Counsel to review the standard for initiating foreclosure proceedings including the

requirements for sufficient pleading pursuant to the Texas Property Code. Default judgments in

foreclosure actions are not granted as a matter of course. Instead, Plaintiff must specifically allege

facts or provide supporting documentation demonstrating it has met all elements of judicial

foreclosure. Plaintiff may file an amended motion for default judgment addressing the deficiencies

noted in this opinion.

       It is so ordered this 1st day of July, 2020.



                                                      ________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order – Page 6
